On Motion to Dismiss
Bierly, J.
On December 15, 1965, Bowen, Myers, North-am & Givan, by Donald E. Bowen, and Frank E. Spencer, attorneys for appellants in the above entitled cause, .filed “Appellants’ Motion to Dismiss,” showing therein that appellants had filed a new petition with the Public Service Commission of Indiana “requesting approval by said Commission of certain matters now also pending before this Court in the above entitled cause of action,” and requesting a dismissal of this action and appeal by this court.
*190Notice to appellees of appellants’ motion to dismiss was sent to all appellees and proof of service was filed herewith.
No objection to said motion has been filed by appellees.
And the court, having examined said motion and being duly advised in the premises finds that said motion should be sustained.
The court now dismisses said cause of action and appeal with costs taxed against appellants.
Cause of action dismissed.
Note. — Reported in 212 N. E. 2d 546.